DETAILED ACTION
In response to communications filed 08/05/2022.
Claims 29-56 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima et al. (US 2019/0123869 A1) hereinafter “Kakishima.”

Regarding Claim 29, Kakishima teaches A communication method, comprising:
receiving, by a terminal device (Kakishima: paragraphs 0074-0075 & Fig. 12, user equipment (UE)), first indication information (Kakishima: paragraphs 0074-0075 & Fig. 12, UE receives CSI-RSs including interference measurement resource (IMR) transmission scheme) from a network device (Kakishima: paragraph 0074 & Fig. 12, base station (BS)), wherein the first indication information indicates a first transmission scheme for signal transmissions (Kakishima: paragraphs 0056, 0074 & 0081 downlink control information (DCI) indicates number of antenna ports, the number of layers, scrambling, code-division multiplexing (CDM), and/or time/frequency position), and the first indication information indicates that the first transmission scheme is configured for the terminal device to perform interference measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said interference measurement resource (IMR) transmission scheme); and
performing, by the terminal device, a channel state information (CSI) measurement (Kakishima: paragraph 0076 & Fig. 12, UE selects resources indicated in DCI from reserved resource and receives the CSI-RS using the selected resource) based on at least the first transmission scheme (Kakishima: paragraphs 0074-0075 & Fig. 12, said interference measurement resource (IMR) transmission scheme) and a second transmission scheme to obtain CSI (Kakishima: paragraphs 0074-0075 & Fig. 12, CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme), wherein the second transmission scheme is a scheme for signal transmissions (Kakishima: paragraphs 0076, select resources (and corresponding signaling information) based on received DCI), and the second transmission scheme is configured for channel measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said NZP CSI-RSs and ZP CSI-RS transmission scheme); and
sending, by the terminal device, the CSI (Kakishima: paragraph 0071 & Fig. 11, send the CSI report to the base station).

Regarding Claim 30, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first transmission scheme corresponds to a first resource, and the first resource is a CSI reference signal (CSI-RS) resource for interference measurement (Kakishima: paragraph 0073, first resources for CSI-RS including IMR transmission scheme).

Regarding Claim 31, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first indication information indicates a mapping relationship between a first port and the first transmission scheme (Kakishima: paragraph 0042 & Fig. 2, allocating or mapping resources to CSI-RS antenna ports), and the first port is a port for sending a first CSI-RS for interference measurement (Kakishima: paragraph 0055, resources for the aperiodic CSI-RS transmission is resources (REs) mapped to the antenna ports for the CSI-RS transmission).

Regarding Claim 32, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first indication information indicates a first resource for interference measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, first resources for interference measurement resource (IMR)); and
wherein the method further comprises:
determining, by the terminal device based on a mapping relationship between the first resource and the first transmission scheme, the first transmission scheme corresponding to the first resource (Kakishima: paragraph 0076 & Fig. 12, UE may select the resource indicated in the received DCI from the first resources).

Regarding Claim 33, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first resource comprises a first port group comprising one or more ports for sending a first CSI-RS, and the first CSI-RS is a CSI-RS for interference measurement (Kakishima: paragraph 0044, mapping two CSI-RS antenna ports); and
wherein the mapping relationship indicates a correspondence between at least one port of the first port group and at least one transmission scheme (Kakishima: paragraph 0044, BS transmits to the UE a CSI-RS configuration to report which REs allocated to the CSI-RS antenna ports is used).

Regarding Claim 34, Kakishima teaches the respective claim(s) as presented above and further teaches receiving, by the terminal device, indication information of the mapping relationship from the network device (Kakishima: paragraph 0064, BS may transmit indexes for CSI-RS configuration via RRC signaling including mapping information that indicates the location where the CSI-RS is mapped).

Regarding Claim 35, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the mapping relationship is defined in a protocol (Kakishima: paragraph 0064, BS may transmit indexes for CSI-RS configuration including mapping information via RRC signaling).

Regarding Claim 36, Kakishima teaches the respective claim(s) as presented above and further teaches receiving, by the terminal device, second indication information from the network device, wherein the second indication information indicates the second transmission scheme for channel measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme).

Regarding Claim 37, Kakishima teaches A communication method, comprising:
sending, by a network device (Kakishima: paragraph 0074 & Fig. 12, base station (BS)), first indication information (Kakishima: paragraphs 0074-0075 & Fig. 12, BS transmits CSI-RSs including interference measurement resource (IMR) transmission scheme) to a terminal device (Kakishima: paragraphs 0074-0075 & Fig. 12, user equipment (UE)), wherein the first indication information indicates a first transmission scheme for signal transmissions (Kakishima: paragraphs 0056, 0074 & 0081 downlink control information (DCI) indicates number of antenna ports, the number of layers, scrambling, code-division multiplexing (CDM), and/or time/frequency position), and the first indication information indicates that the first transmission scheme is configured for the terminal device to perform interference measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said interference measurement resource (IMR) transmission scheme); and
receiving, by the network device from the terminal device (Kakishima: paragraph 0071 & Fig. 11, BS receives CSI report from UE), channel state information (CSI) obtained based on at least the first transmission scheme (Kakishima: paragraphs 0074-0075 & Fig. 12, said interference measurement resource (IMR) transmission scheme) and a second transmission scheme (Kakishima: paragraphs 0074-0075 & Fig. 12, CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme), wherein the second transmission scheme is a scheme for signal transmissions (Kakishima: paragraphs 0076, select resources (and corresponding signaling information) based on received DCI), and the second transmission scheme is configured for channel measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said NZP CSI-RSs and ZP CSI-RS transmission scheme).

Regarding Claim 38, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first transmission scheme corresponds to a first resource, and the first resource is a CSI reference signal (CSI-RS) resource for interference measurement (Kakishima: paragraph 0073, first resources for CSI-RS including IMR transmission scheme).

Regarding Claim 39, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first indication information indicates a mapping relationship between a first port and the first transmission scheme (Kakishima: paragraph 0042 & Fig. 2, allocating or mapping resources to CSI-RS antenna ports), the first port is a port for sending a first CSI-RS, and the first CSI-RS is a CSI-RS for interference measurement (Kakishima: paragraph 0042 & Fig. 2, allocating or mapping resources to CSI-RS antenna ports).

Regarding Claim 40, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first indication information indicates a first resource, and the first resource is a CSI-RS resource for interference measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, first resources for interference measurement resource (IMR)); and
wherein the method further comprises:
sending, by the network device, indication information of a mapping relationship to the terminal device, wherein the mapping relationship indicates a correspondence between the first resource and the first transmission scheme (Kakishima: paragraph 0076 & Fig. 12, UE may select the resource indicated in the received DCI from the first resources).

Regarding Claim 41, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first resource comprises a first port group, the first port group comprises one or more ports for sending a first CSI-RS, and the first CSI-RS is a CSI-RS for interference measurement (Kakishima: paragraph 0044, mapping two CSI-RS antenna ports); and
wherein the mapping relationship indicates a correspondence between at least one port of the first port group and at least one transmission scheme (Kakishima: paragraph 0044, BS transmits to the UE a CSI-RS configuration to report which REs allocated to the CSI-RS antenna ports is used).

Regarding Claim 42, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the method further comprises:
sending, by the network device, second indication information to the terminal device, wherein the second indication information indicates the second transmission scheme used by the terminal device to perform channel measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme).

Regarding Claim 43, Kakishima teaches A communications apparatus (Kakishima: paragraphs 0054, 0133 & Fig. 20, user equipment (UE)), comprising:
a non-transitory memory storage comprising instructions (Kakishima: paragraph 0054, memory); and
one or more processors in communication with the memory storage (Kakishima: paragraph 0054, CPU or processor), wherein the instructions, when executed by the one or more processors (Kakishima: paragraph 0054, CPU processing or executing data and programs stored in a memory), cause the communications apparatus to:
receive first indication information indicating a first transmission scheme for signal transmissions (Kakishima: paragraphs 0056, 0074 & 0081 downlink control information (DCI) indicates number of antenna ports, the number of layers, scrambling, code-division multiplexing (CDM), and/or time/frequency position), and the first indication information indicates that the first transmission scheme is configured for the terminal device to perform interference measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, UE receives CSI-RSs including interference measurement resource (IMR) transmission scheme);
determine the first transmission scheme according to the first indication information (Kakishima: paragraph 0076 & Fig. 12, UE selects resources indicated in DCI from reserved resource);
perform channel state information (CSI) measurement (Kakishima: paragraph 0076 & Fig. 12, UE selects resources indicated in DCI from reserved resource and receives the CSI-RS using the selected resource) based on at least the first transmission scheme (Kakishima: paragraphs 0074-0075 & Fig. 12, said interference measurement resource (IMR) transmission scheme) and a second transmission scheme to obtain CSI (Kakishima: paragraphs 0074-0075 & Fig. 12, CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme), wherein the second transmission scheme is a scheme for signal transmissions (Kakishima: paragraphs 0076, select resources (and corresponding signaling information) based on received DCI), and is configured for channel measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said NZP CSI-RSs and ZP CSI-RS transmission scheme); and
send the CSI (Kakishima: paragraph 0071 & Fig. 11, send the CSI report to the base station).

Regarding Claim 44, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first transmission scheme corresponds to a first resource, and the first resource is a CSI reference signal (CSI-RS) resource for interference measurement (Kakishima: paragraph 0073, first resources for CSI-RS including IMR transmission scheme).

Regarding Claim 45, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first indication information indicates a mapping relationship between a first port and the first transmission scheme (Kakishima: paragraph 0042 & Fig. 2, allocating or mapping resources to CSI-RS antenna ports), and the 
first port is a port for sending a first CSI-RS, and the first CSI-RS is a CSI-RS for interference measurement (Kakishima: paragraph 0055, resources for the aperiodic CSI-RS transmission is resources (REs) mapped to the antenna ports for the CSI-RS transmission).

Regarding Claim 46, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first indication information indicates a first resource, and the first resource is a CSI-RS resource for interference measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, first resources for interference measurement resource (IMR)); and
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to determine, based on a mapping relationship between the first resource and the first transmission scheme, the first transmission scheme corresponding to the first resource (Kakishima: paragraph 0076 & Fig. 12, UE may select the resource indicated in the received DCI from the first resources).

Regarding Claim 47, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first resource comprises a first port group, the first port group comprises one or more ports for sending a first CSI-RS, and the first CSI-RS is a CSI-RS for interference measurement (Kakishima: paragraph 0044, mapping two CSI-RS antenna ports); and wherein the mapping relationship indicates a correspondence between at least one port of the first port group and at least one transmission scheme (Kakishima: paragraph 0044, BS transmits to the UE a CSI-RS configuration to report which REs allocated to the CSI-RS antenna ports is used).

Regarding Claim 48, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to receive indication information of the mapping relationship (Kakishima: paragraph 0064, BS may transmit indexes for CSI-RS configuration via RRC signaling including mapping information that indicates the location where the CSI-RS is mapped); and
determine the mapping relationship according to the indication information of the mapping relationship (Kakishima: paragraph 0076 & Fig. 12, UE may select the resource indicated in the received DCI from the first resources).

Regarding Claim 49, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the mapping relationship is defined in a protocol (Kakishima: paragraph 0064, BS may transmit indexes for CSI-RS configuration including mapping information via RRC signaling).

Regarding Claim 50, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to receive second indication information indicating the second transmission scheme for the channel measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme); and
determine, according to the second indication information, the second transmission scheme for the channel measurement (Kakishima: paragraph 0076 & Fig. 12, UE may select the resource indicated in the received DCI from the first resources).

Regarding Claim 51, Kakishima teaches A communications apparatus (Kakishima: paragraphs 0074, 0120 & Fig. 19, base station (BS)), comprising:
a non-transitory memory storage comprising instructions (Kakishima: paragraph 0051, memory); and
one or more processors in communication with the memory storage (Kakishima: paragraph 0051, processor), wherein the instructions, when executed by the one or more processors (Kakishima: paragraph 0051, processing or executing data and programs stored in a memory), cause the communications apparatus to:
generate first indication information indicating a first transmission scheme for signal transmissions (Kakishima: paragraphs 0056, 0074 & 0081 downlink control information (DCI) indicates number of antenna ports, the number of layers, scrambling, code-division multiplexing (CDM), and/or time/frequency position), the first indication information indicating that the first transmission scheme is configured for a terminal device to perform for interference measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, CSI-RSs including interference measurement resource (IMR) transmission scheme);
send the first indication information to the terminal device (Kakishima: paragraphs 0074-0075 & Fig. 12, transmit the CSI-RSs to user equipment (UE)); and
receive, from the terminal device, channel state information (CSI) (Kakishima: paragraph 0071 & Fig. 11, BS receives CSI report from UE) obtained based on at least the first transmission scheme and a second transmission scheme (Kakishima: paragraphs 0074-0075 & Fig. 12, said interference measurement resource (IMR) transmission scheme) and a second transmission scheme (Kakishima: paragraphs 0074-0075 & Fig. 12, CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme), wherein the second transmission scheme is a scheme for signal transmissions (Kakishima: paragraphs 0076, select resources (and corresponding signaling information) based on received DCI), and the second transmission scheme for channel measurement (Kakishima: paragraphs 0074-0075 & Fig. 12, said NZP CSI-RSs and ZP CSI-RS transmission scheme).

Regarding Claim 52, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first transmission scheme corresponds to a first resource, and the first resource is a CSI reference signal (CSI-RS) resource for interference measurement (Kakishima: paragraph 0073, first resources for CSI-RS including IMR transmission scheme).

Regarding Claim 53, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first indication information indicates a mapping relationship between a first port and the first transmission scheme (Kakishima: paragraph 0042 & Fig. 2, allocating or mapping resources to CSI-RS antenna ports), the 
first port is a port for sending a first CSI-RS, and the first CSI-RS is a CSI-RS for interference measurement (Kakishima: paragraph 0055, resources for the aperiodic CSI-RS transmission is resources (REs) mapped to the antenna ports for the CSI-RS transmission).

Regarding Claim 54, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first indication information indicates a first resource, and the first resource is a CSI-RS resource for interference measurement;
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to:
generate indication information of a mapping relationship indicating a correspondence between the first resource and the first transmission scheme (Kakishima: paragraph 0076 & Fig. 12, UE may select the resource indicated in the received DCI from the first resources); and send the indication information of the mapping relationship (Kakishima: paragraph 0064, BS may transmit indexes for CSI-RS configuration via RRC signaling including mapping information that indicates the location where the CSI-RS is mapped).

Regarding Claim 55, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the first resource comprises a first port group, the first port group comprises one or more ports for sending a first CSI-RS, and the first CSI-RS is a CSI-RS for interference measurement (Kakishima: paragraph 0044, mapping two CSI-RS antenna ports); and
wherein the mapping relationship indicates a correspondence between at least one port of the first port group and at least one transmission scheme (Kakishima: paragraph 0044, BS transmits to the UE a CSI-RS configuration to report which REs allocated to the CSI-RS antenna ports is used).

Regarding Claim 56, Kakishima teaches the respective claim(s) as presented above and further teaches wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to:
generate second indication information indicating the second transmission scheme (Kakishima: paragraphs 0074-0075 & Fig. 12, said CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme); and
send the second indication information (Kakishima: paragraphs 0074-0075 & Fig. 12, transmit CSI-RS including NZP CSI-RSs and ZP CSI-RS transmission scheme to UE). 

Response to Arguments
Applicants' arguments:
Although Kakishima discloses reserving resources or an interference measurement resource (IMR) to perform interference measurement, Kakishima fails to disclose a transmission scheme for signal transmissions that is configured for interference measurement and/or a second transmission scheme for signal transmissions (remarks, page 10).

Examiner’s response:
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.  Examiner first notes, as per the instant specification, the first transmission scheme may correspond to a first resource which is a CSI-RS resource for interference measurement (specification, paragraphs 0011 & 0037).  That being stated, after further review of the prior art, Kakishima additionally teaches the reserved resource includes downlink control information (DCI) which may further indicate additional information on top of the reservation information such as information for the number of antenna ports, the number of layers, scrambling, code-division multiplexing (CDM), and/or time/frequency position (Kakishima: paragraphs 0056, 0074-0076 & 0081).  Since Kakishima teaches the UE may obtain additional information corresponding to the reserved resources including multiplexing, time and/or frequency information, Kakishima similarly teaches the UE receives a first and/or second transmission scheme information corresponding to the reserved resources for performing interference measurement and/or channel measurement respectively.  
Therefore, Examiner maintains the rejection of claims 29, 37, 43 and 51 and respective dependent claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468